Case: 2:20-cv-04510-JLG-CMV Doc #: 42 Filed: 03/17/21 Page: 1 of 3 PAGEID #: 1218




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ALPHONSO MOBLEY, JR.,
                                              CASE NO. 2:20-CV-4510
       Petitioner,                            JUDGE JAMES L. GRAHAM
                                              Magistrate Judge Chelsey M. Vascura
       v.

WARDEN, NORTHEAS
OHIO CORRECTIONAL CENTER,

       Respondent.

                                    OPINION AND ORDER

       On January 5, 2021, final judgment was entered dismissing the petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 25.) On March 15, 2021, Petitioner filed

this second Motion for Relief from Judgment. (ECF No. 41.) For the reasons that follow, the

Motion for Relief from Judgment (ECF No. 41) is DENIED.

       Petitioner seeks relief from the final Judgment of dismissal and denying his motion for a

stay under the provision of Rule 60(b)(5) of the Federal Rules of Civil Procedure. It provides:

       Rule 60(b)(5) provides:

       Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and
       just terms, the court may relieve a party or its legal representative from a final
       judgment, order, or proceeding for the following reasons:

       ***

       (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
       judgment that has been reversed or vacated; or applying it prospectively is no longer
       equitable[.]

Fed. R. Civ. P. 60(b)(5). Petitioner now argues that relief from final judgment is warranted

based on the appellate court’s most recent denial of his second motion for a delayed appeal,

addressing Petitioner’s grounds for the filing of a delayed appeal, rather than denying the second
Case: 2:20-cv-04510-JLG-CMV Doc #: 42 Filed: 03/17/21 Page: 2 of 3 PAGEID #: 1219




motion for a delayed appeal as barred under Ohio’s doctrine of res judicata. Petitioner argues,

therefore, that this Court improperly denied his request for a stay on the basis that none of his

claims remained unexhausted and any potentially unexhausted claims were not “potentially

meritorious” as that term is defined in Rhines v. Weber, 544 U.S. 269, 277 (2005). (See Opinion

and Order, ECF No. 24, PAGEID # 1075.) Petitioner has attached a copy of the state appellate

court’s March 2, 2021 decision denying his second motion for a delayed appeal, finding that the

record indicated that Petitioner knew about his right to appeal and the time limit for filing an

appeal. (Memorandum Decision, ECF No. 41, PAGEID # 1211-15.)1

       The record does not indicate, however, and Petitioner does not argue, that relief is

warranted under Rule 60(b)(5) because “the judgment has been satisfied, released, or

discharged” or “is based on an earlier judgment that has been reversed or vacated[.]” Fed. R.

Civ. P. 60(b)(5). The only remaining argument under Rule 60(b)(5) would be that “applying [the

judgment] prospectively is no longer equitable.” That argument fails. See Coddington v. Makel,

No. 1:95-CV-21, 2018 WL 11241291, at *2 (W.D. Mich. May 16, 2018) (Rule 60(b)(5) provides

no relief in habeas) (citing Kalamazoo River Study Group v. Rockwell International Corp., 355

F.3d 574 (6th Cir. 2004) (other citations omitted). “A court can modify a judgment if its

prospective application is no longer equitable. The judgment at issue, however, is the denial of

habeas relief, and that judgment is not prospective within the meaning of Rule 60(b)(5).” Graves

v. Beard, No. 2: 10-CV-00894, 2014 WL 7183404, at *2 (W.D. Pa. Dec. 16, 2014) (citations

omitted). Moreover, nothing in the appellate court’s March 2, 2021 decision denying




1
 On February 23, 2021, the appellate court affirmed the trial court’s denial of Petitioner’s second
and successive motion to withdraw his guilty plea as barred under Ohio’s doctrine of res
judicata. State v Mobley, 10th Dist. No. AP-350, 2021 WL 689360 (Ohio Ct. App. Feb. 21,
2021).
                                                 2
Case: 2:20-cv-04510-JLG-CMV Doc #: 42 Filed: 03/17/21 Page: 3 of 3 PAGEID #: 1220




Petitioner’s second motion for a delayed appeal provides any basis to alter the final Judgment of

dismissal of this action or denial of Petitioner’s motion for a stay.

       Petitioner’s Motion for Relief from Judgment (ECF No. 41) is DENIED.

       IT IS SO ORDERED.

       Date: March 17, 2021


                                                       ______s/James L. Graham ________
                                                       JAMES L. GRAHAM
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
